 In, the Matter of W. R. ARTHUR & COMPANY, INC., EMPLOYERandUNITED AUTOMOBILE, AIRCRAFT AND AGRICULTURALIMPLEMENTWORKERS OF AMERICA, UAW-CIO,PETITIONERCase No. 13-R-3629.-Decided August 21,1946Messrs. Earl H. CannonandGlenn W. Stephens,both of Madison,Wis., for the Employer.Mr. Harry Lehnert,of Rockford, I11., andMr. Clifford R. Porter,of Janesville, Wis., for the Petitioner.Padway & Goldberg,byMr. Alfred G. Goldberg,ofMilwaukee,Wis., andMr. Harold A. Becker,of Janesville,Wis., for the AFL.Mr. Sydney S. Asher, Jr.,of counsel to the Board.DECISIONANDORDERUpon a petition duly filed, hearing in this case was held at Janes-ville,Wisconsin, on June 18, 1946, before Gustav B. Erickson, TrialExaminer.The Trial Examiner's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.At the hearing,the AFL moved to dismiss the petition. For reasons set forth in See-,tion III, below, the motion is hereby granted.Upon the entire record in the case, the National Labor RelationsBoard makes the following :FINDINGS OF FACT1.THEBUSINESS OF THE EMPLOYERThe Employer is an Illinois corporation with its principal officein Janesville,Wisconsin. It is engaged in the business of transportingnew automobiles and trucks from the General Motors Chevrolet plantin Janesville to various points in the Middle West. In connection withits operations, the Employer maintains a shop in Janesville for repairand maintenance of its equipment.During 1944, the Employer's re-ceipts from shipments between the various States of the United Stateswere in excess of $50,000.During the same year, the Employer's re-ceipts from the operation of the shop for repairs on equipment otherthan its own were in excess of $50,000.70 N. L. R. B., No. 22.230 W. R. ARTHUR & COMPANY, INC.231The Employer admits and we find that it is engaged in commercewithin the meaning of the National Labor Relations Act.II. THE ORGANIZATIONS INVOLVEDThe Petitioner is a labor organization affiliated with the Congress ofIndustrialOrganizations, claiming to represent employees of theEmployer.International Brotherhood of Teamsters, Chauffeurs,Warehouse-men and Helpers of America, Local 579, herein called the AFL, is alabor organization affiliated with the American Federation of Labor,claiming to represent employees of the Employer.III. THE QUESTION CONCERNING REPRESENTATIONPrior to 1942, the Employer employed three general types of em-ployees, drivers.who drove the vehicles to be delivered, yard employeeswho worked in the yard parking and inspecting such vehicles andperforming related functions, and shop employees who worked in theshop maintaining the Employer's own equipment. Since 1937 theEmployer and the AFL have had collective bargaining contracts cover-ing all three types of employees. In 1942, because of the Employer'sconversion from peacetime to'wartime operations, the, yard as suchwas closed down.In 1945, the Petitioner filed a petition' requesting establishmentof a unit composed of the Employer's shop employees, excludingdrivers and supervisors.The Board, after a hearing, found "that allthe Company's shop employees-at Janesville, Wisconsin, excludingdrivers, the superintendent, foremen and any other supervisory em-ployees with authority to hire, promote, discharge, discipline, or other-wise effect changes in the status of employees, or effectively recom-mend such action, constitute a unit appropriate for the purposes ofcollective bargaining," and directed an election to be held within thatunit.,In the subsequent election, which was held on April 2, 1946,the Petitioner was victorious and was accordingly certified on April17, 1946, as the exclusive bargaining agent for the employees withinthe unit described above.In the interim between the hearing and theelection the Employer had reconverted and had reopened its yard.Following its certification, the Petitioner submitted to the Em-ployer a proposed collective bargaining contract covering both shopand yard employees.The Employer, although recognizing its obliga-tion to bargain with the Petitioner on behalf of shop employees, de-clined to bargain for the yard employees on the grounds that such'Matter of TV. R. Arthur d Company,Incorporated,65 N. L.R. B. 1113. 232DECISIONSOF NATIONALLABOR RELATIONS BOARDemployees were not included within the unit found appropriate by theBoard.On April 3,'1946, the day following the election, the Employersigned two collective bargaining contracts 7 with the AFL recognizingthe AFL as "the sole bargaining agent for all drivers and helpers ofthe Employer, as well as other employees coming within the jurisdic-tion of the Union." 3At the same time the contracting partiesexecuted two "riders" to the contracts, the first providing for a termi-nation date of November 15, 1947, and the second setting a wage ratescale for yard employees. It is conceded that these agreements donot cover shop employees, since the Board has set up a separate unitof shop employees and certified the Petitioner as their sole bargainingagent.However, the AFL contends that yard employees are coveredby these contracts, inasmuch as the unit established by the Board didnot include them. It argues, therefore, that the agreements are aneffective bar to a present election among yard employees.With thiscontention we agree.The language used in our previous decision,and repeated in the Certification of Representatives, is unambiguous.The unit there described was clearly limited to shop employees only,and cannot be stretched to cover yard employees.The Petitioner asks us to find that yard employees are a part ofthe unit previously found to be appropriate, and to certify it as theexclusive bargaining agent for both shop and yard employees. Inother words, the Petitioner contends that, since our finding of ap-propriate unit did not specifically exclude yard employees, we shoulddetermine that yard employees as well as shop employees are included.In support of its position, it points out that three yard employeesvoted in the election without challenge.4The record discloses thatthe three employees in question were working in the shop at the timeof the hearing.They were" transferred from the shop to the yardwhen the yard reopened, and were therefore employed in the yardwhen the election was held. It does not appear, however, that their,changed status was brought to the attention of any agent of theBoard. , We attach little importance to their voting in the electionwithout challenge.Balloting by possible ineligible employees can-not in any way affect a decision issued before the election took place.The fact that the Employer was completely without yard, employeesat the time of the hearing indicates that we did not intend to includesuch employees in the unit which we found to be appropriate.2 One contract concerned driveway operations and the other concerned truckaway opera-tionsBoth contracts were negotiated on a national scale by the AFL and the NationalAutomobile Transporters Association (of which the Employer is a member).aAll of the Employer's employees except dispatchers and supervisors come within thejurisdictionof the AFL'The Petitioner's representative testified that he did not object to the names of thesethree employees appearing on the eligibility list because he thought that yard employeeswere included in the unit.9 W. R. ARTHUR & COMPANY, INC.233We find that the contractsreferred to above effectively bar a presentdetermination of representatives.We shall, therefore,dismiss the.petition without prejudice to the Petitioner's right to file a new peti-tion at a reasonable time prior to the expiration date of the existingcontracts between the Employer andthe AFL.bORDERUpon the basis of the foregoing findings of fact, the National LaborRelations Board hereby orders that the petition for investigation andcertification of representatives of employees of W. R.Arthur & Com-pany, Inc., Janesville,Wisconsin,filed by United Automobile,Aircraftand Agricultural ImplementWorkers of America, UAW-CIO, be,and it hereby is, dismissed.CHAIRMAN HERZOG took no part in the consideration of the aboveDecision and Order.